Exhibit 10.5

 

JONES DAY DRAFT AS OF SEPTEMBER 2, 2020

 

COLLATERAL ASSIGNMENT OF TRADEMARKS

 

COLLATERAL ASSIGNMENT OF TRADEMARKS, dated as of September [3], 2020
(“Agreement”), between Purple Innovation, LLC, a Delaware limited liability
company (together with its successors and assigns, the “Assignor”), and KeyBank
National Association, as administrative agent (together with its successors and
assigns in such capacity, the “Administrative Agent”), for the benefit of the
Secured Creditors (as defined in the Security Agreement referred to below):

 

RECITALS:

 

(1) This Agreement is made pursuant to the Credit Agreement, dated as of
September [3], 2020 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Assignor (together with
its successors and assigns, the “Borrower”), Purple Innovation, Inc., a Delaware
corporation (“Holdings”), the lenders party thereto (the “Lenders”), and the
Administrative Agent.

 

(2) In connection with the Credit Agreement, the Assignor is a party to a Pledge
and Security Agreement, dated as of September [3], 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
among the Assignor, Holdings, the other Grantors party thereto and the
Administrative Agent, pursuant to which the Assignor has granted to the
Administrative Agent, for the benefit of the Secured Creditors, a continuing
security interest in, assignment of and lien on substantially all of its assets,
whether now owned or existing or hereafter acquired or arising.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Assignor hereby covenants and
agrees with the Administrative Agent and the other Secured Creditors as follows:

 

Section 1. Defined Terms. Terms used herein without definition shall have the
respective meanings ascribed thereto in the Security Agreement.

 

Section 2. Assignment and Grant of Security Interest. As security for the prompt
payment and performance of the Secured Obligations, the Assignor hereby assigns,
transfers, conveys and grants to the Administrative Agent, for the benefit of
the Secured Creditors, a security interest in, a general lien upon and/or a
right of set-off against (whether now owned or hereafter acquired by the
Assignor and whether acquired in the United States or elsewhere in the world)
all right, title and interest of the Assignor in and to the following, whether
now existing or hereafter acquired:

 

(i) all trademarks, trade names and service marks registered with the United
States Patent and Trademark Office (including, without limitation, those listed
on Schedule A to this Agreement);

 

(ii) all applications for the registration of trademarks, trade names and
service marks filed with the United States Patent and Trademark Office
(including, without limitation, those listed on Schedule A to this Agreement);

 

(iii) all trademarks, trade names and service marks registered with any office,
agency or other Governmental Authority of any State, the District of Columbia or
any possession or territory of the United States;

 



 

 

 

(iv) all trademarks, trade names and service marks registered with any office,
agency or other Governmental Authority of any other country or any province,
department or other governmental subdivision thereof;

 

(v) all registrations and recordings with respect to any of the foregoing;

 

(vi) all reissues, extensions and renewals of any of the foregoing;

 

(vii) all corporate names, business names, trade styles, logos, other source or
business identifiers; all information, customer lists, identification of
supplier, data, plans, blueprints, specifications, designs, drawings, recorded
knowledge, surveys, engineering reports, test reports, manuals, materials
standards, processing standards, performance standards, catalogs, computer and
automatic machinery software and programs, and the like pertaining to operations
by the Assignor in, on or about any of its plants or warehouses; all field
repair data, sales data and other information relating to sales or service of
products now or hereafter manufactured on or about any of its plants; and all
accounting information pertaining to operations in, on or about any of its
plants and all media in which or on which all of the information or knowledge or
data or records relating to its plants and warehouses may be recorded or stored
and all computer programs used for the compilation or printout of such
information, knowledge, records or data, and the Administrative Agent shall keep
all such information, knowledge, records or data strictly confidential in
accordance with the Credit Agreement;

 

(viii) all licenses and other agreements relating in whole or in part to any of
the foregoing, including all rights to payments in respect thereof;

 

(ix) all rights to sue for past, present or future infringements of any of the
foregoing;

 

(x) all goodwill related to any of the foregoing;

 

(xi) to the extent not included above, all general intangibles (as such term is
defined in the UCC) of the Assignor related to the foregoing; and

 

(xii) all proceeds of any and all of the foregoing.

 

Section 3. Reference to Separate Security Agreement. This Agreement has been
entered into by the Assignor and the Administrative Agent primarily for
recording purposes as contemplated by the Security Agreement. In the event of
any inconsistency between any of the terms or provisions hereof and the terms
and provisions of such Security Agreement, the terms and provisions of such
Security Agreement shall govern.

 

Section 4. Governing Law. This Agreement and the rights of the parties hereunder
shall be construed and interpreted in accordance with the laws of the State of
New York, without application of the rules regarding conflicts of laws.

 

Section 5. Miscellaneous. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed copy of this Agreement.

 

[Signature Page Follows.]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first set forth
above.

 

      PURPLE INNOVATION, LLC,       as Assignor                 By:          
Name:         Title:           Accepted and acknowledged by:                
KEYBANK NATIONAL ASSOCIATION, as Administrative Agent                 By:      
    Name:         Title:      

 

[Signature Page to Collateral Assignment of Trademarks]

 

 

 

 

Schedule A
to Collateral Assignment of Trademarks

 

CREDIT
PARTY TITLE DATE
FILED COUNTRY STATUS APP. NO. REG. NO. Purple Innovation, LLC WONDERGEL Apr 21,
2011 United States of America Registered 85/301,809 4060026 Purple Innovation,
LLC EQUAGEL Apr 21, 2011 United States of America Registered 85/301,823 4060027
Purple Innovation, LLC EQUAPRESSURE Apr 23, 2011 United States of America
Registered 85/302,923 4060095 Purple Innovation, LLC SOMNIGEL May 23, 2013
United States of America Registered 85941228 4633324 Purple Innovation, LLC
PURPLE Jun 23, 2015 United States of America Registered 86/671,335 5005282
Purple Innovation, LLC PURPLE Dec 22, 2015 Australia Pending 1290946   Purple
Innovation, LLC PURPLE Dec 22, 2015 Canada Registered 1,760,844 TMA1012279
Purple Innovation, LLC PURPLE Dec 22, 2015 European Union Pending 1290946  
Purple Innovation, LLC PURPLE Dec 22, 2015 International Bureau (WIPO)
Registered 1290946 1290946 Purple Innovation, LLC PURPLE Dec 22, 2015 New
Zealand Pending 1290946   Purple Innovation, LLC NO PRESSURE Jun 1, 2016 United
States of America Registered 87/057,091 5277596 Purple Innovation, LLC
HYPER-ELASTIC POLYMER Jun 1, 2016 United States of America Registered 87/057,122
5224883 Purple Innovation, LLC NO PRESSURE Jun 14, 2016 United States of America
Registered 87/070,760 5277682 Purple Innovation, LLC HYPER-ELASTIC POLYMER Jun
14, 2016 United States of America Registered 87/070,748 5224901 Purple
Innovation, LLC [COLOR] PURPLE Oct 6, 2016 United States of America Registered
87/195,495 5352289

 



 

 

 

CREDIT
PARTY TITLE DATE
FILED COUNTRY STATUS APP. NO. REG. NO. Purple Innovation, LLC [COLOR] PURPLE Oct
6, 2016 United States of America Registered 87/195,482 5466468 Purple
Innovation, LLC NO PRESSURE (Classes 20, 24) Nov 4, 2016 United States of
America Registered 87/226,822 5590875 Purple Innovation, LLC PURPLE (Class 20,
24) Mar 17, 2017 European Union Registered 016479933 016479933 Purple
Innovation, LLC PURPLE Apr 26, 2017 Republic of Korea Registered 40-2017-0053385
401490464 Purple Innovation, LLC NO PRESSURE (Classes 20, 24) May 1, 2017
Australia Registered 1860226 1357042 Purple Innovation, LLC PURPLE (Class 20,
24) May 1, 2017 Canada Registered 1,835,184 TMA1037437 Purple Innovation, LLC NO
PRESSURE  (Classes 20, 24) May 1, 2017 Canada Registered 1,835,187 TMA1060001
Purple Innovation, LLC NO PRESSURE May 1, 2017 European Union Pending 87070760
1357042 Purple Innovation, LLC NO PRESSURE (Classes 20, 24) May 1, 2017 European
Union Registered 1357042 1357042 Purple Innovation, LLC NO PRESSURE (Classes 20,
24) May 1, 2017 International Bureau (WIPO) Registered 1357042 1357042 Purple
Innovation, LLC NO PRESSURE (Classes 20, 24) May 1, 2017 Republic of Korea
Pending 1357042   Purple Innovation, LLC NO PRESSURE (Classes 20, 24) May 1,
2017 New Zealand Registered 1071903 1357042 Purple Innovation, LLC PURPLE (Class
24) May 11, 2017 China Pending 24070950   Purple Innovation, LLC PURPLE (Class
20) May 11, 2017 China Pending 24070950   Purple Innovation, LLC HYPER-ELASTIC
POLYMER Jun 19, 2017 United States of America Registered 87/495,203 5416146
Purple Innovation, LLC NO PRESSURE Jun 28, 2017 South Africa Registered
2017/17902 201717901 Purple Innovation, LLC NO PRESSURE Jun 28, 2017 South
Africa Registered 2017/17901-2 201717902

 



 

 

 

CREDIT
PARTY TITLE DATE
FILED COUNTRY STATUS APP. NO. REG. NO. Purple Innovation, LLC HYPER-ELASTIC
POLYMER Jun 29, 2017 South Africa Registered 2017/18159 201718159 Purple
Innovation, LLC HYPER-ELASTIC POLYMER Jun 29, 2017 South Africa Registered
2017/18157 201718157 Purple Innovation, LLC HYPER-ELASTIC POLYMER Jul 7, 2017
Canada Registered 1,846,215 5224883 Purple Innovation, LLC [COLOR] PURPLE Aug
17, 2017 South Africa Pending 2017/23808   Purple Innovation, LLC [COLOR] PURPLE
Aug 17, 2017 South Africa Pending 2017/23809   Purple Innovation, LLC [COLOR]
PURPLE Aug 17, 2017 South Africa Pending 2017/23807   Purple Innovation, LLC
HYPER-ELASTIC POLYMER Nov 22, 2017 China Pending 1395439   Purple Innovation,
LLC HYPER-ELASTIC POLYMER Nov 22, 2017 European Union Pending 1395349   Purple
Innovation, LLC HYPER-ELASTIC POLYMER Nov 22, 2017 United Kingdom Pending
1395349   Purple Innovation, LLC HYPER-ELASTIC POLYMER Nov 22, 2017
International Bureau (WIPO) Registered 1395349 1395349 Purple Innovation, LLC
HYPER-ELASTIC POLYMER Nov 22, 2017 Japan Pending 1395349   Purple Innovation,
LLC HYPER-ELASTIC POLYMER Nov 22, 2017 Australia Pending 1395349 1395349 Purple
Innovation, LLC purple Apr 5, 2018 United States of America Registered
87/865,202 5659565 Purple Innovation, LLC PURPLE May 14, 2018 United States of
America Registered 87/919,763 5659866 Purple Innovation, LLC PURPLE Jul 6, 2018
United States of America Registered 88/028,622 5661555

 



 

 

 

CREDIT
PARTY TITLE DATE
FILED COUNTRY STATUS APP. NO. REG. NO. Purple Innovation, LLC PURPLE Jul 6, 2018
United States of America Registered 88/028,625 5661556 Purple Innovation, LLC
The Purple PowerBase Aug 27, 2018 United States of America Registered 88/093,922
6075633 Purple Innovation, LLC The Purple PowerBase Plus Aug 27, 2018 United
States of America Allowed 88/093,928   Purple Innovation, LLC The Purple
PowerBase Premier Aug 27, 2018 United States of America Allowed 88/093,935  
Purple Innovation, LLC PURPLE GLOVE Sep 7, 2018 United States of America Allowed
88/109,289   Purple Innovation, LLC Purple No Pressure Sep 12, 2018 China
Registered   3551020 Purple Innovation, LLC PURPLE GLOVE Sep 18, 2018 United
Kingdom Registered 3339583 3339583 Purple Innovation, LLC PURPLE GLOVE Sep 20,
2018 Canada Pending 1,921,228   Purple Innovation, LLC Purple (logo) - Bed
Frames Oct 10, 2018 United States of America Registered 88/150,390 5906644
Purple Innovation, LLC PURPLE - Bed Frames Oct 10, 2018 United States of America
Registered 88/150,393 5906645 Purple Innovation, LLC Purple (logo) - Bedding Oct
10, 2018 United States of America Registered 88/150,407 5906646 Purple
Innovation, LLC PURPLE - Bedding Oct 10, 2018 United States of America
Registered 88/150,411 5906647 Purple Innovation, LLC EIDERTECH Oct 25, 2018
United States of America Pending 88/169,440   Purple Innovation, LLC PURPLE Jan
31, 2019 Indonesia Pending DID2019005436   Purple Innovation, LLC Purple Apr 26,
2019 Australia Pending 2005723  

 



 

 

 

CREDIT
PARTY TITLE DATE
FILED COUNTRY STATUS APP. NO. REG. NO. Purple Innovation, LLC PURPLE LOGO Apr
26, 2019 Australia Pending 2005690   Purple Innovation, LLC Purple May 2, 2019
European Union Registered 018060266 01806266 Purple Innovation, LLC PURPLE GRID
May 14, 2019 United States of America Allowed 88/429,120   Purple Innovation,
LLC Purple Grid May 17, 2019 Canada Pending 1,963,613   Purple Innovation, LLC
HARMONY Oct 24, 2019 United States of America Pending 88667257   Purple
Innovation, LLC PURPLE Oct 25, 2019 United States of America Registered 88668964
6083965 Purple Innovation, LLC FURRPLES Jan 9, 2020 United States of America
Allowed 88752253   Purple Innovation, LLC PURPLE PAY Feb 28, 2020 United States
of America Pending 88815224   Purple Innovation, LLC HARMONY Apr 7, 2020 Canada
Pending 2,021,260   Purple Innovation, LLC soft where you want it, firm where
you need it Apr 23, 2020 United States of America Pending 88884365   Purple
Innovation, LLC The Purple Mattress Apr 28, 2020 United States of America
Pending 88891245   Purple Innovation, LLC PURPLE HYBRID Apr 28, 2020 United
States of America Pending 88891282   Purple Innovation, LLC PURPLE + Apr 29,
2020 United States of America Pending 88892955   Purple Innovation, LLC PURPLE
PLUS Apr 29, 2020 United States of America Allowed 88892977   Purple Innovation,
LLC PURPLE HYBRID PREMIER Apr 29, 2020 United States of America Pending 88893018
  Purple Innovation, LLC True Comfort Innovation May 4, 2020 United States of
America Pending 88899486  

 



 

 

 

CREDIT
PARTY TITLE DATE
FILED COUNTRY STATUS APP. NO. REG. NO. Purple Innovation, LLC Take Comfort May
4, 2020 United States of America Pending 88899474   Purple Innovation, LLC FIND
COMFORT May 4, 2020 United States of America Pending 88899496   Purple
Innovation, LLC FURPLE May 4, 2020 United States of America Pending 88899944  
Purple Innovation, LLC PURPLE PREMIER May 15, 2020 United States of America
Pending 88918462   Purple Innovation, LLC SOFTSTRETCH Jun 17, 2020 United States
of America Pending 90006179   Purple Innovation, LLC PURPLE PILLOW BOOSTER Jun
23, 2020 United States of America Pending 90015950   Purple Innovation, LLC
PURPLE DUVET Jun 23, 2020 United States of America Pending 90015935   Purple
Innovation, LLC PURPLE SHEETS Jun 23, 2020 United States of America Pending
90015883   Purple Innovation, LLC Purple SoftStretch Sheets Jun 23, 2020 United
States of America Pending 90015861   Purple Innovation, LLC SoftStretch Sheets
Jun 23, 2020 United States of America Pending 90013740   Purple Innovation, LLC
The Purple Mattress Jun 24, 2020 Canada Pending 2,036,272   Purple Innovation,
LLC PURPLE + Jun 24, 2020 Canada Pending 2,036,294   Purple Innovation, LLC
PURPLE PLUS Jun 24, 2020 Canada Pending 2,036,304   Purple Innovation, LLC
PURPLE HYBRID Jun 24, 2020 Canada Pending 2,036,283   Purple Innovation, LLC
PURPLE HYBRID PREMIER Jun 24, 2020 Canada Pending 2,036,316   Purple Innovation,
LLC True Comfort Innovation Jun 24, 2020 Canada Pending 2,036,327   Purple
Innovation, LLC FIND COMFORT Jun 24, 2020 Canada Pending 2,036,336   Purple
Innovation, LLC FURPLE Jun 24, 2020 Canada Pending 2,036,347  

 



 

 

 

CREDIT
PARTY TITLE DATE
FILED COUNTRY STATUS APP. NO. REG. NO. Purple Innovation, LLC PURPLE PREMIER Jun
24, 2020 Canada Pending 2,036,355   Purple Innovation, LLC PURPLE PLUSH Jun 25,
2020 United States of America Pending 90020483   Purple Innovation, LLC PURPLE
PLUSH PILLOW Jun 25, 2020 United States of America Pending 90020446   Purple
Innovation, LLC PURPLE PILLOW Jun 25, 2020 United States of America Pending
90020407   Purple Innovation, LLC Purple Mattress Protector Jun 25, 2020 United
States of America Pending 90020558   Purple Innovation, LLC Purple PowerBase Jun
29, 2020 United States of America Pending 90025731   Purple Innovation, LLC
PURPLE FOUNDATION Jun 29, 2020 United States of America Pending 90025744  
Purple Innovation, LLC PURPLE PLATFORM BED FRAME Jun 29, 2020 United States of
America Pending 90025751   Purple Innovation, LLC Dreams On Dreams Jul 16, 2020
United States of America Pending 90056050   Purple Innovation, LLC PRPL Jul 16,
2020 United States of America Pending 90056068   Purple Innovation, LLC PURPLE
PLUSH Jul 17, 2020 Canada Pending 2,040,516   Purple Innovation, LLC PURPLE
PLUSH PILLOW Jul 17, 2020 Canada Pending 2,040,519   Purple Innovation, LLC
PURPLE PILLOW Jul 17, 2020 Canada Pending 2,040,520   Purple Innovation, LLC
Purple Mattress Protector Jul 17, 2020 Canada Pending 2,040,521   Purple
Innovation, LLC Purple PowerBase Jul 17, 2020 Canada Pending 2,040,522   Purple
Innovation, LLC PURPLE FOUNDATION Jul 17, 2020 Canada Pending 2,040,524   Purple
Innovation, LLC PURPLE PLATFORM BED FRAME Jul 17, 2020 Canada Pending 2,040,527
 

 

 



 

